[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                              SEPTEMBER 17, 2009
                             No. 09-10852                      THOMAS K. KAHN
                         Non-Argument Calendar                     CLERK
                       ________________________

                 Agency Nos. A078-600-416, A078-600-417

LUIS HUERTAS REPIZO,
DORA LILIA HUERTAS,
MARIA CAMILLA HUERTAS,
LUIS FELIPE HUERTAS,

                                                                      Petitioners,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                       ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                            (September 17, 2009)

Before DUBINA, Chief Judge, BLACK and PRYOR, Circuit Judges.

PER CURIAM:
       Petitioners Luis Huertas Repizo, his wife, Dora Lilia Huertas, and their

minor children, Maria Camilla Huertas and Luis Felipe Huertas, seek review of the

Board of Immigration Appeals’s (“BIA”) decision adopting and affirming the

Immigration Judge’s (“IJ”) order denying their application for asylum and

withholding of removal under the Immigration and Nationality Act (“INA”), and

relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman, or Degrading Treatment or Punishment. On appeal, Repizo argues that

the BIA erred in upholding the IJ’s adverse credibility determination because the

principal discrepancies and omissions described by the IJ lacked evidentiary

support.1

       When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s opinion. Al Najjar v. Ashcroft, 257

F.3d 1262, 1284 (11th Cir. 2002). As the BIA expressly adopted and affirmed the

IJ’s adverse credibility determination, we review both decisions.

       Factual determinations, including credibility determinations, are reviewed

under the substantial evidence test, which requires us to affirm the BIA’s decision

       1
         Repizo also argues that the lack of corroborative evidence to support his allegations of
persecution was due to ineffective assistance of counsel, and indicates that he recently filed a
motion to reopen removal proceedings with the BIA on said grounds. Since the BIA has yet to
make a determination with regard to his motion to reopen, we lack jurisdiction to review
Repizo’s ineffective assistance of counsel claim because he has not yet exhausted his
administrative remedies. See 8 U.S.C. § 1252(d)(1); Amaya-Artunduaga v. U.S. Att’y Gen., 463
F.3d 1247, 1250 (11th Cir. 2006) (holding that appellate jurisdiction over final orders of removal
are limited to claims that have been exhausted before the BIA).
                                                 2
if it is “supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Forgue v. United States Att’y Gen., 401 F.3d 1282, 1286

(11th Cir. 2005) (internal quotation marks omitted). The substantial evidence test

is “highly deferential” and obligates us to “view the record evidence in the light

most favorable to the agency’s decision and draw all reasonable inferences in favor

of that decision.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en

banc). To reverse an administrative factual determination, “we must find that the

record not only supports reversal, but compels it.” Mendoza v. U.S. Att’y Gen.,

327 F.3d 1283, 1287 (11th Cir. 2003).

      Although an adverse credibility determination “alone may be sufficient to

support the denial of an asylum application,” it is not sufficient for the IJ to solely

rely on the determination if “the applicant produces other evidence of persecution.”

Forgue, 401 F.3d at 1287. Generally, “[t]he weaker an applicant’s testimony . . .

the greater the need for corroborative evidence.” Yang v. U.S. Att’y Gen., 418 F.3d

1198, 1201 (11th Cir. 2005). Nevertheless, once an adverse credibility

determination is made, “the burden is on the applicant alien to show that the IJ’s

credibility decision was not supported by ‘specific, cogent reasons’ or was not

based on substantial evidence.” Forgue, 401 F.3d at 1287 (quoting D-Muhumed v.

U.S. Att’y Gen., 388 F.3d 814, 819 (11th Cir. 2004)). “Indications of reliable

testimony include consistency on direct examination, consistency with the written
                                            3
application, and the absence of embellishments.” Ruiz v. U.S. Att’y Gen., 440 F.3d

1247, 1255 (11th Cir. 2006). Thus, in Forgue, we held that substantial evidence

supported an adverse credibility determination where the petitioner omitted

relevant facts from his asylum application and failed to produce corroborating

evidence for the IJ to consider. 401 F.3d at 1287.

      Because Repizo omitted material facts from his asylum application and

failed to proffer corroborative evidence to support his claim of persecution, the

adverse credibility determination was supported by substantial evidence in the

record. Accordingly, the record neither compels, nor supports, a reversal of the IJ

and BIA’s decisions. Thus, we deny the petitioners’ petition for review.

      PETITION DENIED.




                                          4